Title: To George Washington from Jonathan Trumbull, Jr., 9 January 1788
From: Trumbull, Jonathan Jr.
To: Washington, George



Dear Sir
Hartford [Conn.] 9th Janry 1788

With great satisfaction I have the Honor to inform—that last Evening the Convention of this State, by a great Majority, Voted to ratify & adopt the new proposed Constitution for the United States—Yeas 127—Nays 40.
With additional pleasure I can inform that the Debates on this subject, have been conducted with a spirit of great Candour, Liberality & fairness—and the Decision received with the universal Applause of a numerous Body of the People of the State, who attended the public Deliberations of their Convention—& expressed their cordial Assent, on the moment of Decision, with a general Clap.
The great Unanimity with which this Decision has been made—and the liberality with which its previous Deliberations have been conducted in this State, I hope will have a happy influence on the Minds of our Brethren in the Massachusetts—their Convention is now collecting & will be favored with this Information Tomorrow.
It may not be amiss to mention, that in the List of Affirmants in this State, stand the names of all our principal Characters—with the Men of Liberality, Sentiment & Influence.
Altho not honored with the Appointment of a Delegate (being, in my particular Circle, under the Cloud of Commutation & Cincinnati) I have attended the Debates of this Convention from their beginning to the Close—& have been amply compensated, by the pleasure—the satisfaction & instruction I have participated on the Occasion. With all those sentiments of sincere cordiality & respect with which I have ever had the Honor to address you, my Dear Sir, I now have the pleasure to subscribe myself—Your most obedient & obliged humble Servant

Jona. Trumbull


P.S. While I take the pleasure of congratulating you Sir on this joyous Occasion—I pray you to indulge my Wishes in begging

you to present my sincerest respects to Mrs W—— with my tender solicitations for her health & happiness.

